DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 1/5/2021. Claims 1, 2, 4-9, 22, 43, and 44 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 22, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Pub. No. 2016/0165579) in view of Yerramalli et al. (US Pub. No. 2015/0055589) in view of Jung et al. (US Pub. No. 2016/0020891).
Regarding claims 1 and 22, You discloses a terminal (figure 1 MTC 100) method (paragraphs 12-15, 122, 128, 128, 134-136), comprising:

	a receiver (figure 15 RF unit 103), configured to receive downlink data sent by a base station over the N time units determined by the determination module (see figures 11 and 12; Table 1; paragraphs 122, 123, 128: D subframes for downlink via PDSCH bundle subframes); and
	a sender (figure 15 RF unit 103), configured to send feedback information 
which is corresponding to the downlink data of the N time units, to the base station over a first time unit of the M time units determined by the processor, wherein the first time unit is after the N units, and a difference value between a starting moment of the first time unit and a starting moment of the last time unit of the N units is equal to or greater than a system feedback processing latency; wherein the first time unit is a first time unit after the feedback processing latency with the last time unit in the N time units as a reference (see figure 11; ACK/NACK; Table 1; paragraphs 134-135: bundle of PDSCHs is finished at subframe n, the MTC may start transmitting the ACK/NACK through the first available subframe for uplink transmission among subframes subsequent to subframe n+4 which is the feedback processing latency; See Table 1 configuration 1; ACK/NACK at subframe 7 after PDSCHs at subframe 0).
	You does not teach the carrier is unlicensed carrier.

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (unlicensed carrier) for another (licensed carrier) for predictable result of DL/UL feedback transmission.
	You further teaches subframes and slots in figure 2.
	You does not teach the time units are slots.
	However, in the same field of endeavor, Jung discloses time units are slots (see figure 1 and paragraphs 39-41: ACK slot feedback on slot n+4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (time slot) for another (subframe) for predictable result of DL/UL feedback transmission.
	
Regarding claim 4, all limitations of claim 1 are disclosed above. You further teaches receiving, by the terminal, indication information at a starting moment of the N time units, the indication information being configured to indicate the N time units which is/are configured for downlink transmission and the M time units which is/are configured for uplink transmission (paragraphs 79-82: DCI with downlink grant and uplink grant for PDSCH, PUSCH and such, Table 1).
Regarding claim 5, all limitations of claim 1 are disclosed above. You further teaches the downlink data comprises at least one of broadcast information, a 
Regarding claim 6, all limitations of claim 5 are disclosed above. You further teaches wherein the DCI comprises scheduling information, and the scheduling information is configured to schedule uplink transmission of the M time units (paragraphs 79-82; Table 1).
Regarding claim 7, all limitations of claim 6 are disclosed above. You further teaches wherein the scheduling information sent in each of the cells, which are configured for scheduling uplink transmission, of the N time units is configured to schedule uplink transmission of one of the M time units (paragraphs 79-82; Table 1; figure 11-14).
Regarding claim 8, all limitations of claim 6 are disclosed above. You further teaches the scheduling information sent in each of the cells, which are configured for scheduling uplink transmission, of the N time units is configured to schedule uplink transmission of more than one of the M time units (paragraphs 79-82; Table 1; figures 11-14)
Regarding claims 43 and 44, all limitations of claims 1 and 22 are disclosed above. You further teaches N is a positive integer greater than or equal to 2 (see figure 2 in view of figure 11-13. One subframe equals 2 timeslots) 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Pub. No. 2016/0165579) in view of Yerramalli et al. (US Pub. No. 2015/0055589) in view of Jung et al. (US Pub. No. 2016/0020891) in view of Kim et al. (US Pub. No. 2014/0098780).
claim 2, all limitations of claim 1 are disclosed above. You does not teach but Kim discloses wherein the first time unit is the last time unit of the M time units (paragraphs 7-9, 107: ACK is transmitted in PUCCH in the second slot of the subframe).
Therefore, it would have been obvious to one with ordinary skill in the art to implement in You wherein the first time unit is the last time unit of the M time units. 
The motivation would have been for corresponding feedback slot.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Pub. No. 2016/0165579) in view of Yerramalli et al. (US Pub. No. 2015/0055589) in view of Jung et al. (US Pub. No. 2016/0020891) in view of Lee et al. (US Pub. No. 2013/0322397).
Regarding claim 9, all limitations of claim 1 are disclosed above. You does not teach but Lee teaches generating, by the terminal, cascaded C X K-bit information as the feedback information according to a sequence of the time units, wherein C is a maximum codeword number supported by system downlink transmission; and 
sending, by the terminal, the feedback information to the base station over the first time 
unit (paragraphs 242-243 and equation 3. TBi is the maximum codeword number for ACK/NACK. W is the bundling window size which covers the bit information in the feedback information).
Therefore, it would have been obvious to one with ordinary skill in the art to implement in You generating, by the terminal, cascaded C X K-bit information as the feedback information according to a sequence of the time units, wherein C is a maximum codeword number supported by system downlink transmission; and 

	The motivation would have been based on design.
Response to Arguments
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. 
In pages 9-12 of Remark, regarding claim 1, the Applicant argues that Zhang, Gauvreau, and Mirzaee do not teach the claimed limitations. 
The Examiner notes that there are different arts for 35 U.S.C. 103 rejection. Thus, the argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US Pub. No. 2016/0338110) discloses transmitting ACK in PUCCH in a timeslot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466